Name: Commission Regulation (EC) NoÃ 540/2007 of 15 May 2007 amending Regulation (EC) NoÃ 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States
 Type: Regulation
 Subject Matter: trade policy;  marketing;  economic geography;  plant product
 Date Published: nan

 16.5.2007 EN Official Journal of the European Union L 128/26 COMMISSION REGULATION (EC) No 540/2007 of 15 May 2007 amending Regulation (EC) No 1483/2006 as regards the quantities covered by the standing invitation to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1483/2006 (2) opened standing invitations to tender for the resale on the Community market of cereals held by the intervention agencies of the Member States. (2) In view of the situation on the Community market for maize and of the changes in demand for cereals in various regions in recent weeks, new quantities of cereals held in intervention should be made available in some Member States. The intervention agencies in the Member States concerned should therefore be authorised to increase the quantities put out to tender by 500 000 tonnes of maize in Hungary. (3) Regulation (EC) No 1483/2006 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1483/2006 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 276, 7.10.2006, p. 58. Regulation as last amended by Regulation (EC) No 385/2007 (OJ L 96, 11.4.2007, p. 9). ANNEX ANNEX I LIST OF INVITATIONS TO TENDER Member State Quantities made available for sale on the Community market (tonnes) Intervention agency Name, address and contact details Common wheat Barley Maize Rye Belgique/BelgiÃ « 51 859 6 340   Bureau d'intervention et de restitution belge Rue de TrÃ ¨ves, 82 B-1040 Bruxelles Telephone: (32-2) 287 24 78 Fax: (32-2) 287 25 24 e-mail: webmaster@birb.be Web site: www.birb.be Ã Ã ªÃ Ã Ã Ã ÃÃ ¯     State Fund Agriculture 136, Tzar Boris III Blvd. 1618, Sofia, Bulgaria Telephone: (+359 2) 81 87 202 Fax: (+359 2) 81 87 267 e-mail: dfz@dfz.bg Web site: www.mzgar.government.bg Ã eskÃ ¡ republika 0 0 0  StatnÃ ­ zemÃ dÃ lsky intervenÃ nÃ ­ fond Odbor rostlinnÃ ½ch komodit Ve SmeÃ kÃ ¡ch 33 CZ-110 00, Praha 1 Telephone: (420) 222 871 667  222 871 403 Fax: (420) 296 806 404 e-mail: dagmar.hejrovska@szif.cz Web site: www.szif.cz Danmark 174 021 28 830   Direktoratet for FÃ ¸devareErhverv Nyropsgade 30 DK-1780 KÃ ¸benhavn Telephone: (45) 33 95 88 07 Fax: (45) 33 95 80 34 e-mail: mij@dffe.dk and pah@dffe.dk Web site: www.dffe.dk Deutschland 1 948 269 767 343  432 715 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Deichmanns Aue 29 D-53179 Bonn Telephone: (49-228) 6845-3704 Fax 1: (49-228) 6845-3985 Fax 2: (49-228) 6845-3276 e-mail: pflanzlErzeugnisse@ble.de Web site: www.ble.de Eesti 0 0   PÃ llumajanduse Registrite ja Informatsiooni Amet Narva mnt. 3, 51009 Tartu Telephone: (372) 7371 200 Fax: (372) 7371 201 e-mail: pria@pria.ee Web site: www.pria.ee Eire/Ireland  0   Intervention Operations, OFI, Subsidies & Storage Division, Department of Agriculture & Food Johnstown Castle Estate, County Wexford Telephone: 353 53 91 63400 Fax: 353 53 91 42843 Web site: www.agriculture.gov.ie EllÃ ¡da     Payment and Control Agency for Guidance and Guarantee Community Aids (O.P.E.K.E.P.E) 241, Archarnon str., GR-104 46 Athens Telephone: (30-210) 212.4787 & 4754 Fax: (30-210) 212.4791 e-mail: ax17u073@minagric.gr Web site: www.opekepe.gr EspaÃ ±a     S. Gral. IntervenciÃ ³n de Mercados (FEGA) C/Almagro 33  28010 Madrid  EspaÃ ±a Telephone: (34-91) 3474765 Fax: (34-91) 3474838 e-mail: sgintervencion@fega.mapa.es Web site: www.fega.es France 28 724 318 778   Office national interprofessionnel des grandes cultures (ONIGC) 21, avenue Bosquet F-75326 Paris Cedex 07 Telephone: (33-1) 44 18 22 29 et 23 37 Fax: (33-1) 44 18 20 08  (33 1) 44 18 20 80 e-mail: f.abeasis@onigc.fr Web site: www.onigc.fr Italia     Agenzia per le Erogazioni in Agricoltura  AGEA Via Torino, 45, 00184 Roma Telephone: (39) 0649499755 Fax: (39) 0649499761 e-mail: d.spampinato@agea.gov.it Web site: www.enterisi.it Kypros/Kibris     Latvija 27 020 0   Lauku atbalsta dienests Republikas laukums 2, RÃ «ga, LV  1981 Telephone: (371) 702 7893 Fax: (371) 702 7892 e-mail: lad@lad.gov.lv Web site: www.lad.gov.lv Lietuva 0 35 492   The Lithuanian Agricultural and Food Products Market regulation Agency L. Stuokos-Guceviciaus Str. 9 12, Vilnius, Lithuania Telephone: (370-5) 268 5049 Fax: (370-5) 268 5061 e-mail: info@litfood.lt Web site: www.litfood.lt Luxembourg     Office des licences 21, rue Philippe II, BoÃ ®te postale 113 L-2011 Luxembourg Telephone: (352) 478 23 70 Fax:: (352) 46 61 38 Telex: 2 537 AGRIM LU MagyarorszÃ ¡g 450 000 19 011 2 400 000  MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22 24 H-1095 Budapest Telephone: (36) 1 219 45 76 Fax: (36) 1 219 89 05 e-mail: ertekesites@mvh.gov.hu Web site: www.mvh.gov.hu Malta     Nederland     Dienst Regelingen Roermond Postbus 965, NL-6040 AZ Roermond Telephone: (31) 475 355 486 Fax: (31) 475 318 939 e-mail: p.a.c.m.van.de.lindeloof@minlnv.nl Web site: www9.minlnv.nl Ã sterreich 0 22 461 0  AMA (Agrarmarkt Austria) DresdnerstraÃ e 70 A-1200 Wien Telephone: (43-1) 33151 258 (43-1) 33151 328 Fax: (43-1) 33151 4624 (43-1) 33151 4469 e-mail: referat10@ama.gv.at Web site: www.ama.at/intervention Polska 44 440 41 927 0  Agencja Rynku Rolnego Biuro ProduktÃ ³w RoÃ linnych Nowy Ã wiat 6/12 PL-00-400 Warszawa Telephone: (48) 22 661 78 10 Fax: (48) 22 661 78 26 e-mail: cereals-intervention@arr.gov.pl Web site: www.arr.gov.pl Portugal     Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) R. Castilho, n.o 45-51, 1269-163 Lisboa Telephone: (351) 21 751 85 00 (351) 21 384 60 00 Fax: (351) 21 384 61 70 e-mail: inga@inga.min-agricultura.pt edalberto.santana@inga.min-agricultura.pt Web site: www.inga.min-agricultura.pt RomÃ ¢nia     AgenÃ ia de PlaÃ i Ãi IntervenÃ ie pentru Agricultura B-dul Carol I, nr. 17, sector 2 BucureÃti 030161 RomÃ ¢nia Telephone: +40 21 3054802 + 40 21 3054842 Fax: +40 21 3054803 Web site: www.apia.org.ro Slovenija     Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja Dunajska 160, 1000 Ljubjana Telephone: (386) 1 580 76 52 Fax: (386) 1 478 92 00 e-mail: aktrp@gov.si Web site: www.arsktrp.gov.si Slovensko 0 0 227 699  PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra Oddelenie obilnÃ ­n a Ã ¡krobu DobroviÃ ova 12 SK-815 26 Bratislava tel.: (421-2) 58 243 271 fax: (421-2) 53 412 665 e-mail: jvargova@apa.sk Web site: www.apa.sk Suomi/Finland 30 000 95 332   Maa- ja metsÃ ¤talousministeriÃ ¶ (MMM) InterventioyksikkÃ ¶  Intervention Unit Malminkatu 16, Helsinki PL 30 FIN-00023 Valtioneuvosto Telephone: (358-9) 16001 Fax: (358-9) 1605 2772 (358-9) 1605 2778 e-mail: intervention.unit@mmm.fi Web site: www.mmm.fi Sverige 172 272 58 004   Statens Jordbruksverk SE-55182 JÃ ¶nkÃ ¶ping Telephone: (46) 36 15 50 00 Fax: (46) 36 19 05 46 e-mail: jordbruksverket@sjv.se Web site: www.sjv.se United Kingdom  24 825   Rural Payments Agency Lancaster House Hampshire Court Newcastle upon Tyne NE4 7YH Telephone: (44) 191 226 5882 Fax: (44) 191 226 5824 e-mail: cerealsintervention@rpa.gsi.gov.uk Web site: www.rpa.gov.uk    means no intervention stock of this cereal in this Member State.